DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claim 1-30 are rejected under 35 U.S.C. 101.
Claims 1-30 are objected to.
Claim Objections
Claims 1, 13, 24 and 26 are objected to because of the following informalities:  
In last two lines of claim 1, please change “SOC” to “State of Charge (SOC)”
In last two lines of claim 1, please change “SOH” to “State of Health (SOH)”
In last two lines of claim 13, please change “SOC” to “State of Charge (SOC)”
In last two lines of claim 13, please change “SOH of” to “State of Health (SOH) to”
In last two lines of claim 24, please change “SOC” to “State of Charge (SOC)”
In last two lines of claim 24, please change “SOH” to “State of Health (SOH)”
In last two lines of claim 26, please change “SOC” to “State of Charge (SOC)”
In last two lines of claim 26, please change “SOH” to “State of Health (SOH)”
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claim 1:
Step 1: 
It recites a battery testing system which is within one of the 4 statutory categories (process, machine, manufacture, or composition of matter).
Step 2a) Prong One:
It recites one or more battery models compute and assign a SOC and a SOH wherein the one or more battery models as mathematical functions described in paragraph [0215] of Applicant’s published specification, and mathematical functions are abstract ideas.
Step 2a) Prong Two:
Although it recites a test platform and a signal drive and acquisition system, they perform pre-solution activities which is used to collect data for further processing by a processing system.
Although it recites the processing system, such system may be a generic computer system having generic components such as a processor and a memory. 
Using the processor of the processing system to process the collected data stored in memory to compute a SOC and a SOH does not integrate such abstract ideas (the mathematical functions) into a practical application.
Step 2b)
When considering the claim as a whole, it does not amount to significantly more than judicial exception. There are no additional elements recited in the claim beyond the abstract ideas.
Regarding claims 2-3, they are activities performed by the one or more battery models as the mathematical functions; therefore, they are analogously rejected as in claim 1 where they do not recite additional elements integrated claimed abstract ideas into a practical application.
Regarding claims 4-12, they are pre-solution activities and routine data gathering; therefore, they are analogously rejected as in claim 1 where they do not recite additional elements integrated claimed abstract ideas into a practical application.
Regarding claim 13:
Step 1: 
It recites a method for testing batteries which is within one of the 4 statutory categories (process, machine, manufacture, or composition of matter).
Step 2a) Prong One:
It recites one or more battery models compute and assign a SOC and a SOH wherein the one or more battery models as mathematical functions described in paragraph [0215] of Applicant’s published specification, and mathematical functions are abstract ideas.
Step 2a) Prong Two:
Although it recites a test platform, it performs pre-solution activities which is used to collect data for further processing by a processing system.
Although it recites the processing system, such system may be a generic computer system having generic components such as a processor and a memory. 
Using the processor of the processing system to process the collected data stored in memory to compute a SOC and a SOH does not integrate such abstract ideas (the mathematical functions) into a practical application.
Step 2b)
When considering the claim as a whole, it does not amount to significantly more than judicial exception. There are no additional elements recited in the claim beyond the abstract ideas.
Regarding claims 14-15, they are methodical analysis and activities performed by a processing system; therefore, they are analogously rejected as in claim 1 where they do not recite additional elements integrated claimed abstract ideas into a practical application.
Regarding claims 16-23, they are pre-solution activities and routine data gathering; therefore, they are analogously rejected as in claim 1 where they do not recite additional elements integrated claimed abstract ideas into a practical application.
Regarding claim 24:
Step 1: 
It recites a battery testing and analysis system which is within one of the 4 statutory categories (process, machine, manufacture, or composition of matter).
Step 2a) Prong One:
It recites one or more battery models compute and assign a SOC and a SOH wherein the one or more battery models as mathematical functions described in paragraph [0215] of Applicant’s published specification, and mathematical functions are abstract ideas.
Step 2a) Prong Two:
Although it recites test platforms, they perform pre-solution activities which is used to collect data for further processing by a processing system.
Although it recites the processing system, such system may be a generic computer system having generic components such as a processor and a memory. 
Using the processor of the processing system to process the collected data stored in memory to compute a SOC and a SOH does not integrate such abstract ideas (the mathematical functions) into a practical application.
Step 2b)
When considering the claim as a whole, it does not amount to significantly more than judicial exception. There are no additional elements recited in the claim beyond the abstract ideas.
Regarding claim 25, it is pre-solution activities; therefore, they are analogously rejected as in claim 1 where they do not recite additional elements integrated claimed abstract ideas into a practical application.
Regarding claim 26, it is post-solution activities system having label printers to print the SOC and SOH information where it does not recite additional elements integrated claimed abstract ideas into a practical application.
Regarding claims 27-30, they are pre-solution activities and routine data gathering; therefore, they are analogously rejected as in claim 1 where they do not recite additional elements integrated claimed abstract ideas into a practical application.
Allowable Subject Matter
Claims 1-30 are objected to as being dependent upon a 35 U.S.C. 101 rejection of claims 1-30, but would be allowable if they are properly overcome without broadening the scopes of claims 1-30 because it is not obvious to combine the prior arts of records and/or searched to teach all claim limitations of independent claims 1, 13 and 24, as are there corresponding dependent claims 2-12, 14-23 and 25-30.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hsieh et al. (US 2018/0164383) teaches a system and a method of determining state of charge (SOC) and state of health of health (SOH) of a battery using ultrasound spectroscopy (e.g. figures 1A, 3 and 5B, abstract, paragraph [0051]).
Deng et al. (CN 208297685 U) teaches a battery testing system (e.g. figures 1-3) having an ultrasonic detection unit and scanning unit (e.g. paragraphs 3-6 of Contents of this utility model section).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAIDONG ZHANG/Examiner, Art Unit 2858